DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is written in response to the Applicants Remarks filed 9/16/22.  Claims 1, 20, 21, 26-29 are pending.  Claim 25 has been cancelled.  Claims 2-19 and 22-24 were previously cancelled.
Withdrawn Rejections
The 112 2nd (b) rejection of claims 1, 20, 21, and 25-29 have been withdrawn due to the amendment to claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 20, 21, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (WO 2013/096000) in view of Yugi et al. Sep 24 1993 JP05244957 “ACIDIC PROTEASE GENE HAVING INSUSCEPTIBILITY TO PEPSTATIN DERIVED FROM BACTERIUM OF GENUS PSEUDOMONAS” - Foreign Patent Finder – Dialog [pgs. 1-14] as evidenced by Lobel et al. (US 2003/0109020).
Regarding Claims 1, 20, 21, 26, and 27:  Anderson discloses a food supplement that contains a protease and is ingested with food [abstract].  Anderson discloses that the method improves the digestion of proteins [abstract].  Anderson also discloses that the protein is pea or soybean (a legume based protein), rice, corn, wheat (a non-legume plant protein); or whey or casein (animal based) [0033; 0034].
Anderson does not disclose a protease having at least a 90% identical amino acid sequence as Sed Id 18; at least a 95% identical amino acid sequence as Sed Id 18; wherein the amino acid sequence comprises the amino acid sequence as Sed Id 18.
Yugi discloses a protease having an amino acid sequence that has 93.5% same amino acid sequence as the instant Seq ID 18 [claim 4].  Yugi discloses that the enzyme produced is not sensitive to pepstatin [Title; 0011; 0050].  Yugi discloses proteases as useful in the food processing industry [0002].  Yugi discloses soybean protein and fish protein [0002].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the disclosure of Anderson, to include one or more proteases having an amino acid sequence that was substantially identical to an amino acid sequence of SEQ ID NO: 18, as in Yugi, in order to provide an improved sequence that increases the digestion of proteins in a food product by a subject through the ingestion of a supplement. 
  Yugi discloses that the enzyme produced is not sensitive to pepstatin [title, 0011].  Pepstatin is a known protease inhibitor and is known, as its name implies, to inhibit pepsin [Lobel 0154] (which is a digestive enzyme), among other enzymes.  In formulating a food supplement, it would have been obvious to utilize an enzyme that was not inhibited by a protease inhibitor in order to better ensure that the proteins are digested.
Regarding claims 20 and 21, the sequences are substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding Claim 28: Anderson as modified discloses as discussed above in claim 1.  Anderson also discloses that the food supplement is ingested simultaneously with the food product [0033; 0035; 0056].
Regarding Claim 29:  Anderson as modified discloses as discussed above in claim 1. Anderson also discloses that the food supplement is incorporated into the food product [0033; 0035; 0056].
Response to Arguments
On pages 5-7 the Applicants assert that the Examiner has made conclusory statements and has not established why one of ordinary skill in the art would have substituted one protease for another.  The Applicants assert that Anderson discloses the unpredictability of proteolytic enzymes in gastric conditions.  The Applicants assert that protease activity varies greatly depending on the substrate. The Applicants assert that protease activity is not obvious in the presence of pepsin and simulated gastric fluid.
	The Examiner notes that a major feature of Anderson is determining the activity of a variety of proteases.  Anderson does not state that it would not be obvious to modify one protease for another but that determining the activity of the enzyme is variable.  The Examiner maintains the modification because although Anderson talks about the activity varying, this is was in relation to activity determined by manufacturer.  The Examiner maintains that Anderson utilizes multiple enzyme sources to affect the same results (proteolytic degradation) in a variety of protein substrates.  Anderson does not suggest that substituting one protease for another is not obvious. Anderson discloses that the level of activity varies from manufacturer’s labels and seeks to test varying protease for use in food supplements.
Further, the fact that Anderson discloses pepsin makes enzyme activity variable it would have been obvious to substitute the protease of Anderson for the enzyme of Yugi because the enzyme is a protease that is not affected by pepsin, and therefore would not be inhibited and would be able to act on the protein in the presence of pepsin.
Further both Anderson and Yugi disclose soybean as a substrate protein source.  Since the protein of Yugi is able to act on soybean it would have been obvious that it would have been applicable to the method of Anderson.  The disclosure in Yugi of the acid protease being also resistant pepstatin and Yugi use of the enzyme in food materials and specifically soybean  would have rendered the inclusion of the enzyme of Yugi in the method of Anderson, obvious.
It can also be said that exposing food products to an enzyme would be expected to improve their digestion because the proteins have been exposed to enzymes pre-digestion in the gut.
For the reasons above the rejections have been maintained.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Van Amerongen et al. (US 2009/0029005) discloses a food supplement containing protease and protein [abstract; 0063; claim 15].
Edens et al. (WO 2007/088052) discloses a food product comprising proline specific protease that can be used in the presence of pepsin [abstract; pg. 5, lines 1-7].
Shimazono et al. (US 3,097,145) discloses an acid protease which is useful in food for adding digestive process [col. 1, lines 10-13; col. 2, lines 8-12; 17-21].  Shimazono discloses optimum activity when exposed to casein, blood, and egg [claim 5].
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia C Turner/Primary Examiner, Art Unit 1793